FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JASON LEE SCHMIDT,                               No. 14-35699

               Petitioner - Appellant,           D.C. No. 2:14-cv-00008-DWM

 v.
                                                 MEMORANDUM*
LEROY KIRKEGARD and ATTORNEY
GENERAL FOR THE STATE OF
MONTANA,

               Respondents - Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Montana state prisoner Jason Lee Schmidt appeals pro se from the district

court’s judgment summarily dismissing his 28 U.S.C. § 2254 habeas petition for

failure to exhaust. We have jurisdiction under 28 U.S.C. § 2253. We review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the dismissal of a section 2254 habeas petition for failure to exhaust, see

Rhoades v. Henry, 638 F.3d 1027, 1034 (9th Cir. 2011), and we affirm.

      Schmidt contends that the district court should have excused the exhaustion

requirement because of the Montana state court’s delay in addressing his petition

for post-conviction relief. At the time the district court dismissed Schmidt’s

federal petition, his amended state petition had only been pending for two months.

On this record, Schmidt has not shown that the available state corrective process is

ineffective. See 28 U.S.C. § 2254(b)(1)(B); Coe v. Thurman, 922 F.2d 528, 530-31

(9th Cir. 1990).

      AFFIRMED.




                                          2                                      14-35699